

115 HR 3421 IH: Increasing Information and Notification to Foster Openness Regarding Highly Automated Vehicle Matters to States Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3421IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Bucshon (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title 49, United States Code, to require the Secretary of Transportation to establish a
			 database of exemptions for motor vehicles from the Federal motor vehicle
			 safety standards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing Information and Notification to Foster Openness Regarding Highly Automated Vehicle Matters to States Act or the INFORM Act.
 2.Exemption databaseSection 30113 of title 49, United States Code, is amended by adding at the end the following:  (i)Exemption Database (1)In generalThe Secretary shall establish a publically available and searchable electronic database of each motor vehicle for which an exemption from motor vehicle safety standards prescribed under this chapter or a bumper standard prescribed under chapter 325 has been granted.
 (2)Vehicle Identification NumberThe database established under paragraph (1) shall be searchable by Vehicle Identification Number and shall include no information identifying the vehicle owner.
					.
		